Title: [1780 January 14. Fryday.]
From: Adams, John
To: 


      1780 January 14. Fryday. We rode from Ezpexo to Orduña, four Leagues. The Road had been made by Art, all the Way, at a great expence: but the descent of the Mountains of Orduna was a great Curiosity. Those Mountains are chiefly Rocks of a vast height: but a Road has been blown out of the Rocks, from the Pinnacles of the Mountains, quite down into the Valley. After winding round and round the mountain, with the Road for a long distance, and observing the Marks of the Drills remaining in the Rocks all the Way, the Road came at last to a steep Pitch, where the only possible Method of making a passable Road for any Carriage, to go down or come up was by Serpentineing it thus
      
      
      
      There is a fertile and well cultivated Valley at the Feet of these Mountains, in the Center of which is the Village of Orduna. In this narrow Space they have crouded two Convents one of Fraires and the other of Monjas. We saw the lazy Drones of Franciscans at the Windows of their Cells, as We passed. Att the bottom of the mountains We had a small Toll to pay, towards the Support of the Road. The Administrator sent to search our Trunks, but I sent him my Passport which produced a polite Message by his Clerk, that he had seen my Name in the Gazette; that he was very glad I was arrived; wished me Success and Prosperity; and desired to know if I wanted any thing, or if he could be any Way usefull to me? I returned in Answer to the Message that I was very much obliged by his Civility, and thanked him for his polite Attention; but that I wanted nothing.
      In the Afternoon, We followed the Road, which pursues the Course of a little River, which originates in the Mountains of Orduña, and rode down between two Rows of Mountains to Lugiando, where We put up for the night four Leagues from Bilbao. In Lugiando, in the Lordship of Biscay, so near to Bilbao, where the King had no Officers, and the Grandees of Spain very little Land, where the Government was in a Biennial Parliament, I expected better fare, but We were disappointed and found the House as dirty and uncomfortable as almost any We had seen.
      In the Course of this day and the day before We had seen great Numbers of Mules loaded with Merchandizes from Bilbao. The Mules and their Drivers looked well, in Comparison with those We had seen before. Their Burthens were Salt Fish, Sardines, Cod, and a sort of fish that We saw here, very plenty, called Besugo. The Mules carry also, Horse Shoes, ready made in Bilbao to be sold in various parts of the Kingdom. But what an Idea does this give of the State of Manufactures in a Country, when Horse Shoes must be carried many hundreds of miles upon the backs of Mules, to be sold for the Supply of the Farriers?
      The Mountains of Biscay, of Bilbao, of Orduña, and Pancourbo, for by all these names are they called, are the most remarkable of any We had seen. Phillip the fifth made the first Carriage Road, through those of Pancourbo: The present King had done the most to those of Orduña.
      The Mountains in Spain are the most irregular, misshapen Objects in Nature. They Resemble a tumbling Sea. Some are upright upon their Bases: others inclined to the North, the South, the East and the West in various Angles with the Horison. Some, under which We passed, projected over the Road and over our heads for hundreds of Yards, and will one day fall like that lately in Switzerland and bury all under them in an instant. It was a vexatious Sight to see the beautiful, fertile and well cultivated Valley, almost the only Spot We had yet seen in Biscay capable of cultivation, devoured by so many hives of Drones. We had hoped that there was enough of the Spirit of Liberty in Biscay, which they presumed to call a Republick, to have dissipated some of this tyrannical Superstition. But our hopes were all disappointed.
     